Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 19, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146661                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ASHLEY ANN ARBOR, LLC,                                                                                 David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 146661
                                                                   COA: 304904
                                                                   Washtenaw CC: 10-001345-CZ;
                                                                   11-000574-CZ
  PITTSFIELD CHARTER TOWNSHIP,
            Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 19, 2013
           p0716
                                                                              Clerk